Citation Nr: 0700599	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  00-20 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran served on active military duty with the United 
States Marine Corps from March 1973 to March 1977 and with 
the United States Army from October 1981 to January 1986.  In 
addition, he had subsequent service with the United States 
Army Reserves, including from August 1987 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  Specifically, in that decision, the RO 
denied the issue of entitlement to service connection for a 
psychiatric disorder.

Following receipt of notification of the May 2000 
determination, the veteran perfected a timely appeal with 
respect to the denial of his service connection claim. 
Thereafter, in November 2003, the Board remanded this issue 
to the RO (via the Appeals Management Center (AMC)) for 
further evidentiary development.  After completion of the 
requested development and a continued denial of the veteran's 
service connection claim, the AMC, in April 2005, returned 
his case to the Board for appellate review.

In a June 2005 decision, the Board denied the veteran's 
service connection claim.  The veteran subsequently appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2006, a Joint Motion for an 
Order Vacating the Board Decision (Joint Motion) was brought 
before the Court.  In an Order dated in June 2006, the Court 
vacated the June 2005 Board decision pursuant to the Joint 
Motion, and remanded the case to the Board for readjudication 
consistent with the Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In the Joint Motion, it was noted that VA had not provided 
the veteran with a VA examination to determine the etiology 
of the claimed psychiatric disability.  VA's duty to assist 
the veteran includes obtaining a thorough and contemporaneous 
examination in order to determine the nature, etiology, and 
extent of the veteran's claimed psychiatric disability.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded VA 
psychiatric 
examination to determine the nature and 
etiology of any current psychiatric 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder and this REMAND should be made 
available to the physician for review in 
conjunction with the examination.  The 
physician should be asked to determine the 
precise diagnoses of the veteran's current 
psychiatric disability.  

The physician should also specifically 
review the service medical records, and 
the post-service medical records, 
particularly the January 2001 VA 
psychiatrist's statement, and provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
current psychiatric disability is related 
to the veteran's period of active military 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report. 

2. After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given the 
opportunity to respond thereto.  The SSOC 
should address any due diligence performed 
by VA in assisting the veteran with the 
development of evidence, specifically the 
attempts to obtain the missing service 
medical records.  The SSOC should also 
address the veteran's assertion of 
continuity of symptomatology (38 C.F.R. 
§§ 3.303, 3.304 (2006)), and the findings 
from the VA examination report and January 
2001 VA psychiatrist's statement.   

Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The veteran need 
take no action until otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

